OFFICE    OF THE   ATTORNEY   GENERAL     OF TEXAS
                            A~USTIN




~Zonoreble George B. Butler, Chairman
Boer& of Insuranoe Commissioners
Austin, Texas

Dear Sir:




                                               the   above   matters   is
as   Pollows~

                                                   by the Fortg-
                                              nety days after
                                              arlg to SeCtiOn 4,




                                  holdm one bond and the
                         is holding d%posits in the amount
                                            acaount of ten
                                             The Ueposits
         were required by this state under Artiole 4'758 in
         retaliation for correspon6ing requirements mad8 of
         Texas companies by the home atete of the various
         companies for the privilege of doing business there.
         These deposits would not have b88n required or made
         except for Article 4758.
Honorable George   B. Butler,   page 2

            "If your answer to the above inquiry is in the
        affirmative, please advise me whether after the
        effective date Of HOUS Bill 23 th8 depOSitI abov6
        described may be returned to their l%sp80tiVe OWnarE."

        i;8 ooncur in your opinion that when iIouse Bill NO. 23
becomes effective, it will repeal Article 4758, Vernon's Anno-
tated Civil Statutee,  a8 amended*
        said Artiole 4758, as amended, reads es followsa

            Whenever, by any law in foroe without this
        State, an insurance corporation, fraternal benefi-
        olery Society or reciprooal 8xohange of thle Stat8
        or agent thereof is required to make any depoeit
        of seouritiea thereunder for the proteotion Of
        pollayhol4erS or Otherwise, or to make payment for
        taxes, fines, penalties, oertifioates of authority,
        valuation Of poliolee, lio8nSe f888,Or otherwlae,
        or any Speoial burden ia imposed greater than is
        required by the lawa of this State for similar
        fOreigiI COrpOratiOnS or their agents, the insUranQ8
        oompaaies, fraternal benefioiary aooieties and reolp-
        rooal exchanges of such State6 or governments ehall
        be and they are hereby required a8 a oondition pre-
        cedent to their transeoting buainees in this State,
        to make a like deposit for like ptirposes with the
        State !heaI3Ur82! of this State, and to pay to the
        Comfniseioner of Insuranae for taxes, rine8,  peaal-
        ties, certificatea of authority, valuation of
        polioies, license   fees and atherwiee a rate eqUal
        to auoh ohargea and payments imposed by the law4
        of Suoh other State upon Similar corporations of
        this State and th8 agente thereof. Any oorpora-
        tion refueing for thirty (30) days to make payment
        of auoh fees or taxes as abOV8 required shall have
        its oartifioate of authority revoked by the Commie-
        Sioner of Inauranoe; provided, that insuranoe
        oorporatione organized Under the laws of any State
        or country,other than these United States ahall, as
        to the provisions of thiS Aot, be oonsidered oorpo-
        rations of that State wherein their general deposit
        for the benefit of their policyholders ie made."
Honorable George B. Butler,      page 3



        It is our further opinion that after said law be-
OOm8S effective, the d8pOeitS desoribed in your request may
not be returned to the respective owners until the obliga-
tions assumed when they were made, aa set forth in said
Artiale 4758, axe satisfied,

           %e trust   that this aatlsfaotorlly answers your
inquiry.

                                           Your13 very truly,

                                      ATTOHNLY GLNLW     OF TGAS


                                      BY
                                                  Jas. W. Baseett
                                                       'Assistant